Merrick, J.
The evidence offered by" the defendant was rightly excluded. The writing and sending of the letter were *589his acts, and the contents of it were only his statement or declaration. And as they occurred some days after the transaction which is charged in the indictment as an illegal sale of intoxicating liquor, proof of them upon the trial was not competent for any purpose; neither to explain nor to justify his conduct. A party cannot thus at any period subsequently to the commission of an offence, or the doing of an act alleged to be criminal, make evidence for himself to be used in his own defence. It is only when his acts or declarations constitute a part of the res gestee that he can avail himself of them to show his innocence, or what is the true character of the act which is made the subject or proof of an accusation against him. But to this end it is essential that they should be concomitant with the principal act and connected with it, either as an inducement to its being done, or as a consequence necessarily or naturally resulting from it. 1 Greenl. Ev. §§ 108,110.
The question of fact involved in the issue to be tried was submitted to the jury under instructions which contained an accurate statement of the law applicable thereto; and the reason assigned by the presiding judge is sufficient to justify his refusal to adopt those he was requested to give.

Exceptions overruled.